Citation Nr: 1511664	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-35 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The Veteran served on active duty from June 2005 to November 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has a low back disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in January 2009.  This letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. The letter also informed the Veteran as to how the VA assigns disability ratings and effective dates.

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Veteran was provided with VA examination in February 2009.  The Board finds the VA examination in regard to his claimed low back disability is thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Additionally, neither the Veteran nor his representative have questioned the adequacy of the February 2009 VA opinion in regards to his claimed low back disability. 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Musculoligamentous low back pain is not considered a "chronic disease" as listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

The Veteran contends that he has a low back disability that were incurred in service.  For the reasons set forth below, service connection for a low back disability is not warranted in this case.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  When determining whether there is a current disability, pain alone is not sufficient. Sanchez-Benitez, 13 Vet. App. at 285.   

The Veteran has repeatedly stated that he has low back pain, and that his low back pain is a result of his service.  While the Veteran is competent to report lay-observable symptoms such as pain, the Veteran is not competent to diagnose himself with a low back disability as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

Looking at the medical evidence of record, the February 2009 VA examiner diagnosed the Veteran with musculoligamentous low back pain.  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain. See Sanchez-Benitez, 13 Vet. App. at 285.  Therefore, the Veteran's impressions of low back pain and musculoligamentous back pain do not reflect a current disability for VA purposes and therefore not sufficient to support a viable claim for service connection. 

Likewise, the remainder of the record does not show that the Veteran has a current low back disability.  The March 2010 VA x-ray report of the lumbosacral spine reflects findings of normal disc spaces, normal alignment, and no fracture or dislocation.  An impression of normal lumbar spine was noted.  Subsequent VA treatment reports continue to reflect the Veteran's history of low back pain.  However, no specific diagnoses regarding his back pain has been noted.  Therefore, the Veteran does not have a current low back disability for VA purposes. 

To the extent that the Veteran complains of any back pain, pain itself is not a disability for VA purposes.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a low back disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As the medical evidence of record is silent for any current diagnoses other than pain concerning the Veteran's low back, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for the Veteran's claimed low back disability is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 


ORDER

Service connection for a low back disability is denied.



REMAND

The Veteran filed his claim for TBI residuals in January 2009, after a positive TBI screen in the VA clinical setting.  However, the Veteran has undergone a formal VA Compensation and Pension (C&P) examination which found no TBI residuals. 

The Veteran's STRs, specifically a June 2008 post-deployment survey, reflects that the Veteran did experience blasts or explosions in service.  He further reported that his sensitivity to bright light began or got worse after the blast or explosion events.  However, he denied having memory problems or lapses, balance problems, dizziness, headaches, irritability, sleep problems, and ringing in the ears.  He also denied loss of consciousness, feeling dazed or confused, and having a concussion or head injury.  On a July 2008 Traumatic Brain Injury evaluation form, the Veteran denied having injury from blast, fall, bullet wound, vehicular accident, and fragment wound.  He also denied losing consciousness or having symptoms of concussion or head injury, as well as the other associated symptoms including headache, decreased concentration, and memory problems at that time.  

According to the September 2008 report of medical history and report of medical examination at separation, the Veteran reported having 3 or 4 concussions around the age of 10 to 13 and he reported having short term memory loss since Operation Iraqi Freedom.  No further neurological symptoms were noted. 

Post-service, a VA progress note dated in December 2008 indicated that the Veteran had a positive traumatic brain injury screen.  At the time of the December 2008 traumatic brain injury screen, the Veteran endorsed being dazed, confused, or seeing stars; not remembering the event; and having concussion and head injury immediately afterward an in-service blast or explosion.  He also reported having memory problems or lapses and irritability which began or got worse after the in-service event.

In February 2009, the Veteran was afforded a TBI consult at which time he presented with headaches and memory loss.  The examiner indicated that based upon the clinical history and benign neurological examination, the Veteran's clinical picture fit with post-concussion syndrome.  VA treatment records show that the Veteran was referred to an occupational therapist and to have an MRI.  

In February 2009, the Veteran was afforded a VA examination to specifically evaluate whether he experienced any residual disability from his reported in-service blast and explosion events.  The examiner reviewed the claims folder and acknowledged the Veteran's reported history of blast injury encounters.  The examiner indicated that the Veteran was about 1 to 2 truck lengths away in the closest encounter and farther away for the other 3 explosions.  He further indicated that the Veteran was wearing full body armor, helmet, and gloves, and head set, except for the explosion which occurred when he was inside the tank.  He was not injured in any of the explosions, however, his ears were ringing for a while afterwards.  The examiner stated that there was no blast injury, peppering by any debris, tertiary or quaternary injury at any time.  Mini-mental evaluation at that time shows a score of 28 out of 30 which was normal.  The examiner determined that no minor traumatic brain injury was found as the Veteran did not meet any of the criteria for minor TBI.  

A March 2009 VA MRI of the brain indicates an impression of normal brain MRI.   

Subsequent VA treatment records dated through July 2010 reflect continued notations of post-concussion syndrome, to include with headaches and memory problems, and indicate that cognitive impairment is worsening.  See June 2010 VA treatment report.  The Veteran has since been service connected for a psychiatric disorder.  

In August 2010, VA obtained an addendum opinion.  That clinician noted that the February 2009 VA examiner, Dr. R. J., had access to, and reviewed information including the June 2008 post-deployment health assessment, the July 2008 TBI evaluation, the September 2009 separation examination, and the Veteran's claims file, which were not available to the VA examiner, Dr. G. E., who indicated that the Veteran suffered from post concussive syndrome.  She further stated that the Dr. G. E. based his diagnosis solely on the history related by the Veteran that day.  Without further explanation, she opined that she concurred with Dr. R. J. that the Veteran did not meet the criteria for minor TBI.  

Overall, the Board finds a conflict of medical opinion as to whether the Veteran demonstrates residuals as a result of TBI residuals.  The record is unclear whether the Veteran's headaches, memory loss, and cognitive impairment may be related to his service-connected psychiatric disorder or are attributed to a traumatic brain injury.  VA treatment records dated in July 2010 also reflect that further cognitive and psychological testing were deemed necessary

VA regulations provide that where "if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2014).  A medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  In light of the above, the Board finds that an additional examination and opinion are necessary to clarify whether the Veteran has residuals from an in-service traumatic brain injury.

As the record reflects further cognitive and psychological testing were ordered, any outstanding VA treatment records dated from July 2010 should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder complete clinical records of the Veteran's treatment from the Fargo VAMC since July 2010.

2.  Then arrange for the Veteran to be scheduled for a VA TBI protocol examination.  The Veteran's entire claims file must be reviewed in conjunction with the examination.  The examiner is requested to perform/arrange for all necessary diagnostic studies.  The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that may have resulted from his blast/explosion events.

The examiner should clearly identify any (and all) TBI residual disability entities, pathology, manifestations.  If any symptoms or pathology that could potentially be found to be residuals of a TBI are attributed (instead) to a separate co-existing disability (either service-connected or nonservice-connected), there should be an explanation for the records as to why such symptom/pathology is attributed to the co-existing disability, and not to TBI.  If any symptoms/pathology noted may be related either to TBI or to a separate co-existing disability (and cannot be dissociated from either) such should also be noted for the record, with explanation.  The examiner is asked to specifically address all of the Veteran's complaints and reports of various symptoms and impairment he believes resulted from TBI. 

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


